Case 1:21-mc-00423-AT Document 3-7 Filed 05/04/21 Page 1 of 3




                 EXHIBIT G
          Case 1:21-mc-00423-AT Document 3-7 Filed 05/04/21 Page 2 of 3


Attorneys & Counselors
295 Madison Avenue | 27th Floor | New York, NY 10017 | Phone: 212-430-5400



                                                          September 18, 2020


 Ms Deborah Kemp
 World Check/Thomson Reuters
 Deborah.kemp@thomsonreuters.com
 contact@world-check.com



 Dear Ms Kemp,

 Re: Subject access request

 As you are aware from our previous correspondence, we act for Mr Patokh Chodiev, a citizen
 of Belgium (“Mr Chodiev”).

 Please supply all personal data that World Check, Refinitiv and/or Thomson Reuters (“your
 company”) holds about our client, which our client is entitled to receive under Article 15 of
 the General Data Protection Regulation and the Data Protection Act 2018.

 Our client’s request includes (but is not limited to):

     -   Any reports created or received by your company about or referring to our client;
     -   All source material about or referring to our client used to create any such reports;
     -   Any other publications, materials and information that your company holds about or
         referring to our client;
     -   All third party communications in whatever form about or referring to our client,
         including but not limited to, any contemporaneous notes taken of meetings or
         telephone conversations.

 If you need any more information, please let us know as soon as possible.

 Our client requests that the data be provided in electronic pdf format as well as printed out.

 As you are no doubt aware, data protection law requires you to respond to a request for
 personal data within one calendar month.

 If you do not normally deal with these requests, please pass this letter to your data protection
 officer or relevant staff member.

 If you need advice on dealing with this request, the Information Commissioner’s Office can
 assist you. Its website is ico.org.uk, or it can be contacted on 0303 123 1113.

                                                                                                  1
       Case 1:21-mc-00423-AT Document 3-7 Filed 05/04/21 Page 3 of 3

DIAMOND MCCARTHY LLP
September 18, 2020
Page 2


                                         Yours faithfully,




                                         Diamond McCarthy LLP
